Case 2:16-cv-00254-DRH-AKT Document 77 Filed 08/23/21 Page 1 of 1 PageID #: 706



                                                            MOSER LAW FIRM, P.C.
 Steven J. Moser
 Direct: 631-824-0200
 smoser@moseremploymentlaw.com

                                                     August 23, 2021

 Denis R. Hurley, USDJ
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re:    Rodriguez et al v. Ridge Pizza Inc. et al, 16-cv-00254-DRH-AKT
        Amended Briefing Schedule: Motion for Attorneys’ Fees and Costs

 Dear Judge Hurley:

         On July 22, 2021 the Court granted a consent motion (ECF No. 76) to further extend the
 briefing schedule. Due to an administrative error, the motion was not properly calendared by my
 office. Plaintiff requests that the briefing schedule be amended as follows:

                                          Current Date              New Date
                      Motion              8/20/2021                 8/27/2021
                      Response            9/20/2021                 9/27/2021
                      Reply, if any       9/30/2021                 10/7/2021

        Defendant’s counsel has graciously consented to this request, subject to the Court’s
 permission. Thank you for your consideration of this request.

                                                     Respectfully submitted,


                                                     Steven J. Moser
                                                     Steven J. Moser




                      5 east main street, Huntington, new York 11743
                              www.moseremploymentlaw.com
